DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US Patent 10,558,237 to Zhou discloses an information processing apparatus comprising: a master device; a plurality of slave devices communicably connected to the master device via a ring bus; and clock signal control means for controlling supply of clock signals to the slave devices, each of the plurality of slave devices including an interface part to 
US Patent 6,005,869 to Sakai et al. discloses that in Master Slave Network, a master station 331a and slave stations 331b, 331c and 331d are connected to the ring-shaped bus 335 so that they can communicate with each other. The master station 331a includes a token transfer and analysis executing device 332a and a storage device 333a. The slave stations 331b-331d include analysis executing devices 332b-332d and storage devices 333b-333d.
US Patent 7,650,450 to Soriano et al. discloses a serial bus system for data communication between devices according to a master-slave protocol has a data bus connecting master and slave devices and a shared clock system arranged to provide a shared-clock signal to the master and slave devices. The master and slave devices are arranged to derive device-individual clock signals which are synchronized with data 

Claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: wherein the master station transmits a signal and feeds electric power from both of the start point and the end point of the ring-type transmission line, and wherein each of the plurality of slave stations includes an impedance variable element, and the impedance variable elements are connected to the ring-type transmission line in parallel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464